DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MELVIN MURRELL,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3190

                           [January 16, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 10-8685 CF10A and 11-18378 CF10A.

   Melvin Murrell, Century, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.